Citation Nr: 1422907	
Decision Date: 05/20/14    Archive Date: 05/29/14

DOCKET NO.  04-41 413	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1. Entitlement to service connection for a cervical spine disorder.

2. Entitlement to an initial disability rating in excess of 10 percent for degenerative disc disease of the lumbar spine.

3. Entitlement to an initial compensable disability rating for residuals of a compression fracture of T-12.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

H. Yoo, Counsel


INTRODUCTION

The Veteran had active service from June 1988 to August 1994.

This matter came before the Board of Veterans' Appeals (Board) on appeal from decisions by the Department of Veterans Affairs (VA) Cleveland, Ohio, Regional Office (RO). 

In February 2008, the Veteran testified via videoconference hearing before the undersigned Veterans Law Judge.  A transcript of this hearing was prepared and associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.


REMAND

Unfortunately, another remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a) 5103A (West 2002); 38 C.F.R. § 3.159(c) (2013).



Entitlement to service connection for a cervical spine disorder

In April 2013, the Board denied the Veteran's claim for entitlement to service connection for a cervical spine disability.  The Veteran appealed this denial to the United States Court of Appeals for Veterans Claims (Court)  In November 2013, a Joint Motion for Remand (JMR) was filed with the Court.  Later that month, the Court issued an order vacating the Board's April 2013 decision to the extent that it denied service connection for a cervical spine disability, and remanded the case to the Board for compliance with the JMR and readjudication consistent with its order.  Therefore, pursuant to the JMR and the Court's order, additional evidentiary development is required.  

The Veteran argues that the July 2011 VA examination report on which the Board based the denial was inadequate for rating purposes.  Specifically, the Veteran contends that a new VA examination was needed wherein the examiner specifically addresses the Veteran's statements that his cervical spine disability was caused by the in-service parachute accident that injured his T12 vertebra.  In addition, the examiner should opine as to whether the Veteran's degenerative disc disease of the cervical spine was caused or aggravated by his service-connected disabilities, to include the compression fracture of T12 and the lumbar spine degenerative disc disease.

Therefore, pursuant to the JMR and the Court's November 2013 Order, the Board remands this matter for further development.

Initial increased rating issues

The Veteran's claim for entitlement to service connection for lumbar spine degenerative disc disease was granted in an April 2013 Board decision and, subsequently, the Appeals Management Center (AMC) issued a rating decision assigning a 10 percent disability rating, effective August 13, 2002, the date of the Veteran's original claim.

In December 2013, the Veteran submitted a statement, which the Board has construed as a Notice of Disagreement (NOD) to the rating decision, stating that he has pain in his back since his injury in service and has "no idea what part of my back will send pain to any other part... all I know is that I have always told the Army and the VA that my lower left back is in great pain.  I think the focus has always been on the T-12, and I have no idea if this is the cause or not."

The Board further notes that the Veteran's claim for an initial compensable disability rating for a compression fracture of T-12 was previously remanded by the Board in April 2013 for a new examination.  Specifically, the Board acknowledged that as service connection for the degenerative disc disease of the lumbar spine was granted, the medical evidence was insufficient to rate the residuals of a compression fracture.  The evidence of record did not distinguish between symptoms that result from the residuals of fracture of T-12 and the degenerative disc disease of the lumbar spine.  Therefore, the REMAND instructions requested that an examination be scheduled "for the purposes of distinguishing the symptomatology associated with his service-connected residuals of fracture of T[-]12 with his service-connected degenerative disc disease of the lumbar spine" so to avoid pyramiding of ratings.  Subsequently, the Veteran was afforded a VA examination of the spine in June 2013.

Given this, the Board finds that a remand is needed for two reasons.  First, the Board finds that although an NOD was submitted regarding the issue of the rating for the lumbar spine degenerative disc disease, the RO failed to issue a Statement of the Case.  Therefore, the matter remains pending and in appellate status until the benefit sought on appeal is granted, or a Board decision resolves the appeal.  See Jones v. Shinseki, 619 F.3d 1368 (Fed. Cir. 2010) (where a notice of disagreement is filed and no statement of the case (or an incorrect statement of the case) is issued, the claim is resolved by a later appellate adjudication of the subsequent claim where the claim stems from the same underlying disorder and the claimed disability is identical or substantially similar). 

The Court has held that where the Board finds a notice of disagreement has been submitted from a matter that has not been addressed in a statement of the case, the issue should be remanded to the RO/AMC for appropriate action.  Manlincon v. West, 12 Vet. App. 238 (1999).  As of this date, and as noted below, the Veteran has not been sent a Statement of the Case with respect to this issue, and therefore, this matter must be remanded.

As such, the issue of entitlement to an initial compensable disability rating for the residuals of a compression fracture of T-12 is inextricably intertwined with the downstream issue of the rating assigned for the Veteran's lumbar spine condition due to the amendment of the rating criteria for evaluating spine disorders, effective September 26, 2003.  This amendment to the rating code combined the thoracic and lumbar spine and, therefore, provides criteria for evaluating disabilities of the thoracolumbar spine as one, combined, disability.  See Cullen v. Shinseki, 24 Vet. App. 74, 82, fn. 4 (2010); see also 67 Fed. Reg. 56509-02 (proposing that the general rating formula exclude a separate set of criteria for the thoracic segment of the spine because the thoracic and lumbar segments ordinarily move as a unit making it clinically difficult to separate the range of movement of one from that of the other).

When the Veteran files a claim for an increased rating, the Board will presume that he is seeking entitlement to the maximum rating allowable under the applicable law and regulations.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Here, as the issue of the Veteran's rating for his lumbar spine condition is not before the Board, the determination of whether the Veteran would receive a higher rating if his thoracic spine disability was considered separately from his lumbar spine disability under the old regulations or together under the new regulations, effective September 26, 2003, cannot be resolved.  The issue of entitlement to an increased rating for the Veteran's residuals of a compression fracture of the T-12 as of September 26, 2003, must thereby be remanded as inextricably intertwined with the downstream issue of the Veteran's rating for his service-connected lumbar spine condition.   Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a Veteran's claim for the second issue).

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination before an appropriate specialist regarding his claim for service connection for a cervical spine disorder, to include as secondary to his service-connected residuals of a compression fracture of T-12 and lumbar spine degenerative disc disease.  

The examiner is asked to determine whether it is at least as likely as not (50 percent or greater probability) that any cervical spine disorder manifested during, or as a result of, active military service, and/or secondary to his residuals of a compression fracture of T-12 and lumbar spine degenerative disc disease.  Possible aggravation (permanent increase in severity beyond normal progress) of the claimed cervical spine disorder by the residuals compression fracture of T-12 and/or lumbar spine degenerative disc disease or other service-connected disability should be addressed.

The claims file should be provided to the examiner for review in conjunction with the examination and such should be acknowledged.  All appropriate testing should be accomplished.  Rationale for the opinions rendered should be provided. 

The examiner should consider the Veteran's in-service treatment records, post-service treatment records, and all VA examination of record.  The examiner should also discuss the Veteran's lay statements regarding history and chronicity of symptomatology when discussing the offered opinions.  

The examiner is specifically asked to address the Veteran's statements that his cervical spine disability was caused by the in-service parachute accident that injured his T-12 vertebra.  In addition, the examiner should opine as to whether the Veteran's degenerative disc disease of the cervical spine or additional current disability of the cervical spine was caused or aggravated by his service-connected disabilities, to include the compression fracture of T-12 and the lumbar spine degenerative disc disease

If the requested opinions cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

2. Issue the Veteran a Statement of the Case with respect to the issue of entitlement to an initial disability rating in excess of 10 percent for lumbar spine degenerative disc disease.  The Veteran should be informed that he must file a timely and adequate substantive appeal in order to perfect an appeal of this matter to the Board.  See 38 C.F.R. §§ 20.200, 20.202, and 20.302(b). 

3. Upon completion of the foregoing, review the examiner's report to ensure substantial compliance with the Board's directives.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Take any needed corrective action.  38 C.F.R. § 4.2.

4. Following the completion of the foregoing, and after undertaking any other development deemed necessary, the Veteran's claims of entitlement to service connection for a cervical spine disorder and entitlement to an initial compensable disability rating for residuals of a compression fracture of T-12 should be readjudicated, considering all applicable laws and regulations.  If any claim is not granted to the Veteran's satisfaction, the Veteran and his representative should be provided a supplemental statement of the case and allowed an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

